Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are now pending in the application under prosecution and have been examined.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. 
The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
The first instance of all acronyms or abbreviation should be spelled out for clarity, whether or not considered well known in the art.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).

Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive.
Applicant argues that the applied reference US 2018/0225216 (Filippo) fails to teaches the claimed invention, as recited in independent claims 1 and 14. Please note that independent claims 1 and 14 require what is known and taught by Filippo.
The claims simply require:
Filippo teaches data access circuitry to receive a data access request from a data access requesting node in data communication with the data access circuitry and to route the data access request for fulfilment by one or more data storage nodes selected from a group of two or more data storage nodes. In response to the source request are provided indication of the requesting node and indication of an attribute of a node which fulfilled a data access request. 
Applicant argues that “Filippo fails to disclose the write request comprises to-be-written data, a data prefetching identifier, and a data prefetching node number, and home node sends a first snooping message to a second cache node of the plurality of cache nodes indicated by the data prefetching node number based on the data prefetching identifier.” However, Filippo teaches attribute information comprising information identifying which of the data storage nodes fulfilled the data access request; the attribute information to initiate a data access of data stored in a memory in response to a data access hint message received from another node and to fulfil a data access of data stored in the memory in response to a subsequent data access request received from another node.
Applicant argues that “Filippo only teaches that RN-F requests some data in HN-F, in the same time sends a read hint to SN-F, which will prepare the data in advance, when HN-F does not store the data, …” However, Filippo teaches prefetch operations with respect to demand-based data access operations with hint indications in excess in order to predict dependence upon whether the hint indicators provide useful or appropriate data with respect of previous data access requests to provide requested data in respect to future access requests.  Filippo further provides coherency maintenance such that copy to be accessed is first brought up to date; hint attribute indicators to indicate which storage node stores the requested data wherein the attribute comprises information identifying which of the data storage nodes is to fulfill the data access request. Filippo teaches data access requests and  one of ordinary skill in the art would understand that data access would include read/write access. [See Par. 0047-0055; Par. 0082-0085; Par. 0088-0090; Par. 109-0115].
In view of the remarks, as detailed above, the rejection of claims 1, 9-14, and 19-20 is maintained and repeated below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9-14, and 19-20 are rejected under 35 U.S.C. 102(a1)(a2) as being anticipated by US 2018/0225216 (Filippo et al).

With respect to claims 1 and 14, Filippo teaches data prefetching method, comprising: receiving, by a second cache node of a data prefetching system having a home node and a plurality of cache nodes, a first snooping message sent by the home node, wherein the first snooping message comprises a prefetching inquiry identifier (data access requesting node featuring data access including prefetch attribute (load indicator)  to route the data access request for fulfilment by one or more data storage nodes selected from a group of two or more data storage nodes) [Par. 0048-0050] wherein the prefetching inquiry identifier is used to indicate to the second cache node whether to perform an operation of: determining whether a data prefetching operation needs to be performed on to-be-written data, wherein the to-be-written data is data obtained in response to  a first cache node of the plurality of cache nodes that processes received data (the data access request routed for fulfilment by one or more data storage nodes selected from a group of two or more data storage nodes with the one or more data storage nodes receiving the request providing an acknowledgement message to the data access requesting node to indicate fulfilment of the data access request) [Par. 0048-0049; Par. 0082], and wherein the first cache node and the second cache node are two different nodes in the plurality of cache nodes (data access request by the one or more data storage nodes from the data access requesting node) [Par. 0048-0051]; determining, by the second cache node based on the prefetching inquiry identifier, whether the second cache node needs to perform the data prefetching operation on the to-be-written data (based on the prefetch attribute (load indicator) issuing an indication, for routing to the second data storage node, that a given data access request may need to be fulfilled by the second data storage node, in response to the predictor circuitry predicting that the given data access request will be fulfilled by the second data storage node) [Par. 0051-0052]; sending, by the second cache node, a first snooping response message to the home node, wherein the first snooping response message comprises indication information used 7to indicate whether the second cache node needs to perform the data prefetching operation on the to-be-written data (issuing a hint indicator (acknowledgement indicator in response to given data access request needed to be fulfilled by the second data storage node, in response to the predictor circuitry predicting that the given data access request will be fulfilled by the second data storage node) [Par. 0050-0051]; and if the second cache node determines that the second cache node needs to perform the data prefetching operation on the to-be-written data, in response to the second cache node sending the first snooping response message to the home node, receiving a response message sent by the home node, wherein the response message comprises the to-be-written data (initiate a data access of data stored in a memory in response to a data access hint message received from another node and to fulfil a data access of data stored in the memory in response to the data access request and receiving a success indication, indicating whether the data access request was fulfilled by the data storage node initiating that data access in response to a data access hint message and fulfilling that data access in response the data access request) [Par. 0053-0055; Par. 0113-0117].

With respect to claim 9, Filippo teaches the data prefetch method, wherein in response to sending, by the home node, the response message to the second cache node, the method further comprises: sending a completion message to the first cache node, wherein the completion message is used to inform the first cache node that data writing is completed (acknowledgement circuitry to provide an acknowledgement message to the data access requesting node to indicate fulfilment of the data access request; and indication circuitry to associate with the acknowledgement message a source indication, indicating an attribute of one or more of the group of data storage nodes which fulfilled the data access request) [Par. 0053-0055].

With respect to claim 10, Filippo teaches the data prefetch method, wherein the data prefetching system further comprises a storage node, and the method further comprises: sending, by the home node, a data update message to the storage node, to update the to-be- written data to storage space in the storage node that corresponds to the data write address, wherein 6the data update message comprises the to-be-written data (issuing acknowledgement indicator indicating whether the data access request was fulfilled by the data storage node initiating data loading attribute comprises a loading indication, indicating a level of loading of the one or more data storage nodes indicated by the source indication) [Par. 0054-0055; Par. 0113-0117] . 

With respect to claim 11, Filippo teaches the data prefetch method, wherein the first snooping response message is sent in response to the second cache node determining, based on the prefetching inquiry identifier, whether a data prefetching operation needs to be performed on the to-be-written data (based on the prefetch attribute (load indicator) issuing an indication, for routing to the second data storage node, that a given data access request may need to be fulfilled by the second data storage node, in response to the predictor circuitry predicting that the given data access request will be fulfilled by the second data storage node) [Par. 0051-0052]. 

With respect to claims 12 and 19, Filippo teaches the data prefetch method, wherein the data prefetching system is a processor, and the cache node and the home node each comprise a cache and a cache control circuit that are in the processor [Fig. 12; Par. 0050; Par. 0108-0109].  

With respect to claims 13 and 20, Filippo teaches the data prefetch method, wherein the data prefetching system is a cluster computing system, wherein the cluster computing system comprises a plurality of processing servers and a storage server, wherein the cache node comprises a memory controller and a memory that are in the processing server, and wherein the home node comprises a processor and a memory that are in the storage server [Fig. 12; Par. 0050; Par. 0108-0109].

Allowable Subject Matter
Claims 2-8 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHEL BATAILLE/             Primary Examiner, Art Unit 2136